                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

CANDICE J. NOVAK,

                     Plaintiff,                               8:19CV324

       vs.
                                                                ORDER
TAKATA CORPORATION, TK HOLDINGS,
Inc.; HONDA MOTOR COMPANY, LTD.,
AMERICAN HONDA MOTOR CO., Inc.;
HONDA R&D CO., LTD., HONDA OF
AMERICA MFG., INC., and
CORPORATION DOE 1-10,

                     Defendants.


      Before the Court are the Findings and Recommendation of Magistrate Judge

Michael D. Nelson, ECF No. 8, recommending that this case be dismissed for failure of

service as to all Defendants, except for Takata Corporation. No objections have been

filed. Under 28 U.S.C. § 636(b)(1), the Court has conducted a de novo review of the

record and adopts the Findings and Recommendation in their entirety.

      IT IS ORDERED:

      1.     The Magistrate Judge’s Findings and Recommendation, ECF No. 8, are

             adopted in their entirety;

      2.     The above-captioned case is dismissed, without prejudice as to all

             Defendants, except for Takata Corporation; and

      3.     The Clerk will modify the caption accordingly.

      Dated this 18th day of February 2020.

                                               BY THE COURT:
                                               s/Laurie Smith Camp
                                               Senior United States District Judge
